DETAILED ACTION

Status of the Claims
The following is a non-final Office Action in response to claims filed 06 April 2021.
Claims 1-20 are pending.
Claims 1-20 have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06 April 2021 are being considered by the Examiner.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are directed to a process (an act, or series of acts or steps), a machine (a concrete thing, consisting of parts, or of certain devices and combination of devices), and a manufacture (an article produced from raw or prepared materials by giving these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery). Thus, each of the claims falls within one of the four statutory categories (Step 1).  However, the claim(s) recite(s) computing an agreement factor between the online activity event and the user rating score; and based on the agreement factor, generating a user rating score reliability factor which is an abstract idea of performing computations in accordance with a mathematical formula on that data as well as the abstract idea of organizing human activities.
The limitations of “computing an agreement factor between the online activity event and the user rating score; and based on the agreement factor, generating a user rating score reliability factor,” as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts—mathematical relationships, mathematical formulas or equations, mathematical calculations as well as organizing human activities--fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) but for the recitation of generic computer components (Step 2A Prong 1).  That is, other than reciting “computer-implemented method,” (or “An electronic computation device comprising: a processor; a memory coupled to the processor, the memory containing instructions, that when executed by the processor, cause the electronic computation device to:” in claim 14; or “A computer program product for an electronic computation device comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the electronic computation device to:” in claim 18) nothing in the claim element precludes the step from the mathematical concept grouping or the methods of organizing human interactions grouping.  For example, but for the ““computer-implemented method,” (or “An electronic computation device comprising: a processor; a memory coupled to the processor, the memory containing instructions, that when executed by the processor, cause the electronic computation device to:” in claim 14; or “A computer program product for an electronic computation device comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the electronic computation device to:” in claim 18)” language, “computing,” and “generating” in the context of this claim encompasses the user manually performing calculations on obtained/retrieved data (organizing human activities for a advertising/marketing/sales aspect from a social activity such as an online event).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as mathematical concept, while some of the limitations may be based on organizing human activities, but for the recitation of generic computer components, then it falls within the “Mathematical Concepts” and/or “Certain Methods of Organizing Human Activities” grouping of abstract ideas. Accordingly, the claim(s) recite(s) an abstract idea.
This judicial exception is not integrated into a practical application (Step 2A Prong Two).  The “obtaining,” and “retrieving” steps are simply extrasolution data gathering activities.  Next, the claim only recites one additional element – using a computer implemented method or electronic computation device to perform the steps. The computer implemented method or electronic computation device in the steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Specifically the claims amount to nothing more than an instruction to apply the abstract idea using a generic computer or invoking computers as tools by adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The claims recitation of the “online” aspect is only generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea, even when considered as a whole. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B).  As discussed above with respect to integration of the abstract idea into a practical application (Step 2A Prong 2), the additional element of using computer implemented method or electronic computation device to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim(s) is/are not patent eligible, even when considered as a whole.
Claims 2-7 are dependent on claims 1, 14, and 18 and include all the limitations of claims 1, 14, and 18.  Therefore, claims 2-7 recite the same abstract idea of “computing an agreement factor between the online activity event and the user rating score; and based on the agreement factor, generating a user rating score reliability factor.”  The claims recite the additional limitations further limiting the artifact or online activity, which is still directed towards the abstract idea previously identified and is not an inventive concept that meaningfully limits the abstract idea.  Again, as discussed with respect to claims 1, 14, and 18, the claims are simply limitations which are no more than mere instructions to apply the exception using a computer or with computing components.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Even when considered as a whole, the claims do not integrate the judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Claims 8-10, 12-13, 16-17, and 20 are dependent on claims 1, 14, and 18 and include all the limitations of claims 1, 14, and 18.  Therefore, claims 8-10, 12-13, 16-17, and 20 recite the same abstract idea of “computing an agreement factor between the online activity event and the user rating score; and based on the agreement factor, generating a user rating score reliability factor.”  The claims recite the additional limitations including additional mathematical concepts, which is still directed towards the abstract idea previously identified and is not an inventive concept that meaningfully limits the abstract idea.  Again, as discussed with respect to claims 1, 14, and 18, the claims are simply limitations which are no more than mere instructions to apply the exception using a computer or with computing components.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Even when considered as a whole, the claims do not integrate the judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Claims 11, 15, and 19 are dependent on claims 1, 14, and 18 and include all the limitations of claims 1, 14, and 18.  Therefore, claims 11, 15, and 19 recite the same abstract idea of “computing an agreement factor between the online activity event and the user rating score; and based on the agreement factor, generating a user rating score reliability factor.”  The claims recite the additional limitations of performing natural language processing which is only generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).  Again, as discussed with respect to claims 1, 14, and 18, the claims are simply limitations which are no more than mere instructions to apply the exception using a computer or with computing components.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Even when considered as a whole, the claims do not integrate the judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  
Claims 1-20 are therefore not eligible subject matter, even when considered as a whole.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-7, 11-12, 14-16, and 18-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen (US PG Pub. 2015/0178279).

As per claims 1, 14, and 18, Chen discloses a computer-implemented method, electronic computation device comprising: a processor; a memory coupled to the processor, the memory containing instructions, that when executed by the processor, cause the electronic computation device to:; and a computer program product for an electronic computation device comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the electronic computation device to: for estimating an accuracy of a user rating score comprising (module, computer logic, processor, tangible computer-readable storage medium such as RAM, hard disk or optical or magnetic media, Chen ¶34): 
obtaining the user rating score from a user for an artifact (a computer-implemented method of assessing the quality of a review provided by a reviewer in an online review platform. The method includes accessing, with the consent of the reviewer, reviewer generated content associated with the reviewer. The reviewer generated content includes information about a product or service posted outside of the review platform, Chen ¶5; post or submit reviews, ¶17; positive or negative review, ¶19; Exemplary textual data associated with a review can include "The best monitor I have used;" "excellent pizza;" "truly awful service;" "grinning ear-to-ear," "two thumbs up," "5 stars," "10 out of 10," etc., ¶27); 
retrieving an online activity event from the user, wherein the online activity event is associated with the artifact (social media setting, social network platform, Chen ¶17-¶18); 
computing an agreement factor between the online activity event and the user rating score (A quality score for the review can then be generated based on the consensus between the product review data extracted from the social media content and the review posted by the reviewer to the review platform, Chen ¶18 and ¶35; see also ¶54 with further details on how to determine the quality score); and 
based on the agreement factor, generating a user rating score reliability factor (the quality score can be used to determine a rating for the reviewer. The rating can be based on the quality of all reviews submitted by the reviewer to the review platform. The rating can be displayed in conjunction with the review so that users of the review can further assess review quality based on the trustworthiness of the reviewer. Reviews can also be prioritized based on reviewer rating so that reviewers with higher ratings can have their reviews displayed more prominently in the review platform, Chen ¶22; Fig. 6 [508] Trustworthy, the rating "trustworthy" can indicate to a user that the reviewer typically provides reliable reviews to the review platform, ¶64) (Examiner notes the rating score for the reviewer as the equivalent to the user rating score reliability factor). 

As per claim 2, Chen discloses as shown above with respect to claim 1.  Chen further discloses wherein the artifact is a product (product, Chen ¶5).

As per claim 3, Chen discloses as shown above with respect to claim 1.  Chen further discloses wherein the artifact is a service (service, Chen ¶5).

As per claims 4, 11, 15, and 19, Chen discloses as shown above with respect to claims 1, 14, and 18.  Chen further discloses wherein the online activity event comprises a social media post; performing a natural language processing (NLP) analysis on the social media post (social media setting, social network platform, Chen ¶17-¶18; natural language processing, ¶46).

As per claim 5, Chen discloses as shown above with respect to claim 1.  Chen further discloses wherein the online activity event comprises a purchase (The present disclosure will be discussed with reference to generating a quality score for a review based on product review data from a social media platform shared by a reviewer. However, those of ordinary skill in the art, using the disclosures provided herein, will understand that the quality score can be generated based on product review data extracted from reviewer generated content associated with different sources, such as email archives, calendar data, documents, blogs, and other reviewer generated content, Chen ¶23; types of social media content for analysis, ¶42) (Examiner interprets the different types of reviewer generated content relating to products to include actions such as a purchase).

As per claim 6, Chen discloses as shown above with respect to claim 3.  Chen further discloses wherein the online activity event comprises a reservation (The present disclosure will be discussed with reference to generating a quality score for a review based on product review data from a social media platform shared by a reviewer. However, those of ordinary skill in the art, using the disclosures provided herein, will understand that the quality score can be generated based on product review data extracted from reviewer generated content associated with different sources, such as email archives, calendar data, documents, blogs, and other reviewer generated content, Chen ¶23; types of social media content for analysis, ¶42) (Examiner interprets the different types of reviewer generated content relating to services to include actions such as a reservation).

As per claim 7, Chen discloses as shown above with respect to claim 3.  Chen further discloses wherein the online activity event comprises a cancellation (The present disclosure will be discussed with reference to generating a quality score for a review based on product review data from a social media platform shared by a reviewer. However, those of ordinary skill in the art, using the disclosures provided herein, will understand that the quality score can be generated based on product review data extracted from reviewer generated content associated with different sources, such as email archives, calendar data, documents, blogs, and other reviewer generated content, Chen ¶23; types of social media content for analysis, ¶42) (Examiner interprets the different types of reviewer generated content relating to services o include actions such as a cancellation).

As per claims 12 and 16, Chen discloses as shown above with respect to claims 11 and 15.  Chen further discloses performing a sentiment analysis on the social media post to determine a post sentiment; comparing the post sentiment to a favorability of the user rating score; and in response to determining a mismatch between post sentiment and the favorability, reducing the user rating score reliability factor (At (412), a first sentiment score is determined for the review published or sought to be published on the review platform. The first sentiment score can be indicative of the type of sentiment expressed in the review (e.g. positive or negative) and the magnitude of the sentiment expressed in the review. For example, the sentiment scores can range from -5 to 5. A sentiment score of -5 can be indicative of very strong negative sentiment (e.g. hate). A sentiment score of -1 can be indicative of slightly negative sentiment (e.g. "less than average"). A sentiment score of 5 (e.g. "love") can be indicative of a strong positive sentiment while a sentiment score of 1 can be indicative of slightly positive sentiment (e.g. "better than average"). A sentiment score of 0 can be indicative of a neutral sentiment.  The sentiment score can be determined for the review by performing sentiment analysis for the review to identify sentiment phrases. Scores can be assigned to each of the sentiment phrases indicating the magnitude and type of sentiment expressed. The scores can be determined for the sentiment phrases in any suitable fashion, such as through a look up table correlating scores with particular predefined sentiment phrases. The first sentiment score can be determined for the review based on the scores for all of the sentiment phrases expressed in the review. For instance, the scores for all the sentiment phrases can be averaged or summed to determine the first sentiment score.  At (414), a second sentiment score is determined for the product review data extracted from the social media platform. The second sentiment score can be indicative of the type of sentiment expressed in the product review data and the magnitude of the sentiment expressed in the product review data. The second sentiment score can be determined based on the sentiment expression(s) identified in the product review data. If multiple sentiment expression(s) are identified in the product review data, the second sentiment score can be based on scores associated with each sentiment expression, such as an average or sum of the scores associated with the sentiment expressions. The scores can be determined for the identified sentiment expressions in any suitable fashion, such as through a look up table correlating scores with particular predefined sentiment phrases.  Once the first and second sentiment scores have been determined, the quality score can be determined based on the first and second sentiment scores (416). Any suitable algorithm can be used to determine the quality score based on the first and second sentiment scores. In one implementation, the algorithm can determine the quality score based on the difference between the first and second sentiment scores. The algorithm can provide a relatively low quality score for larger differences between the first and second sentiment scores and a relatively high quality score for smaller differences between the first and second sentiment scores, Chen ¶56-¶59; Each time a reviewer submits a review to the review platform, the rating for the reviewer can be updated or modified based on the quality score determined for the review, ¶63).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US PG Pub. 2015/0178279) further in view of Singh (US PG Pub. 2016/0042359).

As per claim 8, Chen discloses shown above with respect to claim 1.  Chen does not expressly disclose wherein the user rating score comprises a Net Promoter Score (NPS).
However, Singh teaches wherein the user rating score comprises a Net Promoter Score (NPS) (score information such as a customer satisfaction score (CSAT), net promoter score (NPS) score, customer effort score (CES) score, Singh ¶36).
Both the Chen and Singh references are analogous in that both are directed towards/concerned with customer or consumer experiences.  At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Singh’s method of storing different types of scores in Chen’s system to improve the system and method with reasonable expectation that this would result in a review management system that is able to aggregate the interaction experience of the customer.  
The motivation being that there is a need to aggregate emotion for interactions (Singh ¶8 and ¶26). 

	
As per claim 9, Chen discloses shown above with respect to claim 1.  Chen does not expressly disclose wherein the user rating score comprises a Customer Effort Score (CES).
However, Singh teaches wherein the user rating score comprises a Customer Effort Score (CES) (score information such as a customer satisfaction score (CSAT), net promoter score (NPS) score, customer effort score (CES) score, Singh ¶36).
Both the Chen and Singh references are analogous in that both are directed towards/concerned with customer or consumer experiences.  At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Singh’s method of storing different types of scores in Chen’s system to improve the system and method with reasonable expectation that this would result in a review management system that is able to aggregate the interaction experience of the customer.  
The motivation being that there is a need to aggregate emotion for interactions (Singh ¶8 and ¶26). 

As per claim 10, Chen discloses shown above with respect to claim 1.  Chen does not expressly disclose wherein the user rating score comprises a Customer Satisfaction Score (CSAT).
However, Singh teaches wherein the user rating score comprises a Customer Satisfaction Score (CSAT) (score information such as a customer satisfaction score (CSAT), net promoter score (NPS) score, customer effort score (CES) score, Singh ¶36).
Both the Chen and Singh references are analogous in that both are directed towards/concerned with customer or consumer experiences.  At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Singh’s method of storing different types of scores in Chen’s system to improve the system and method with reasonable expectation that this would result in a review management system that is able to aggregate the interaction experience of the customer.  
The motivation being that there is a need to aggregate emotion for interactions (Singh ¶8 and ¶26). 

Claims 13, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US PG Pub. 2015/0178279) further in view of Shilman et al. (US PG Pub. 2009/0319342).

As per claim 13, 17, and 20, Chen discloses as shown above with respect to claim 3.  Chen does not expressly disclose wherein the online activity event comprises a social media post, and further comprising: determining a render date for the service; determining a posting date for the social media post; computing a duration between the render date and the posting date; and adjusting the user rating score reliability factor based on the duration.
However, Shilman teaches wherein the online activity event comprises a social media post, and further comprising: determining a render date for the service; determining a posting date for the social media post; computing a duration between the render date and the posting date; and adjusting the user rating score reliability factor based on the duration (recency factor, Shilman ¶61).
Both the Chen and Shilman references are analogous in that both are directed towards/concerned with customer or consumer experiences.  At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Shilman’s method of recency factors in Chen’s system to improve the system and method with reasonable expectation that this would result in a review management system that is able to provide quality product sentiment.  
The motivation being that consumers like to use opinions of other people for making product purchase decisions. Conventionally, limited information sources have been available for consumers for making product purchase decisions, for example, family and friends, salespeople, and traditional print and broadcast media. The ability to access electronic data using the internet provides access to information useful for making product purchase decisions. This information is available in various forms, for example, web pages with product information, product reviews on blogs or forums, online video clips, and the like. This provides a variety of sources of information for consumers to perform research. Irrespective of the kind of product a consumer is looking for, and the purpose of the products, there is a high probability that people have already bought a product for that purpose, used that product extensively, and expressed their opinions in a publicly accessible forum.  However, while significant amount of relevant information may be available related to a product for a purpose, the information may be distributed among a large number of sources, and each source may provide its information in a different format. The diverse nature of this information makes it difficult for an individual to assemble a coherent view of the products within a product category, and narrow their purchase decision from tens or hundreds, down to a small choice set, and finally down to a single product to purchase (Shilman ¶3-¶4).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure (additional art can be located on the PTO-892):
Sun et al. (US PG Pub. 2011/0055104) Systems and methods for detecting unfair manipulations of on-line reputations systems.
Fuller et al. (US PG Pub. 2016/0117695) Systems and methods for reputation management. 
Williams et al. (US PG Pub. 2015/0161686) Managing reviews.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B WHITAKER whose telephone number is (571)270-7563.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629